DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on February 10, 2022, is acknowledged.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Yamin et al. (CN110428971A).

    PNG
    media_image1.png
    714
    586
    media_image1.png
    Greyscale

Figure 1 of Youbau with Examiner’s Comments (Figure 1EC)
In re claim 1, Youbau discloses a winding capacitor package structure, comprising: 
a winding assembly (2 – Figure 1, Brief Description of the Drawings ¶4); 

a conductive assembly including a first conductive pin (left 3 – Figure 1, Brief Description of the Drawings ¶4) electrically contacting the assembly and a second conductive pin (right 3 - Brief Description of the Drawings ¶4) electrically contacting the assembly (Figure 1); and 
a bottom carrier frame (6 – Figure 1, Brief Description of the Drawings ¶4) disposed on a bottom portion of the casing structure so as to protect the filling body (4, 5 – Figure 1) and match with the casing structure (1 – Figure 1); 
wherein the first conductive pin (left 3 – Figure 1) includes a first embedded portion enclosed inside the package assembly (Figure 1) and a first exposed portion (left 3 not inside 1 – Figure 1) exposed outside the package assembly, and the second conductive pin (right 3 – Figure 1) includes a second embedded portion enclosed inside the package assembly (Figure 1) and a second exposed portion exposed outside the package assembly (right 3 not inside 1 – Figure 1); 
109P000950US21wherein the filling body includes a plurality of layered structures (L1, L2, 4 – Figure 1EC) stacked on top of one another in sequence, each of the layered structures is connected between the winding assembly and the casing structure (Figure 1), and the layered structures have the same or different filling materials (Brief Description of the Drawings ¶4); 
wherein the casing structure includes a main casing (1 – Figure 1) for enclosing the filling body and 
Youbau does not explicitly disclose a capacitor assembly including a winding positive foil, a winding negative foil and two winding insulating separators;

wherein one of the two winding insulating separators is disposed between the winding positive foil and the winding negative foil, and one of the winding positive foil and the winding negative foil is disposed between the two winding insulating separators; 
Oyama discloses a capacitor assembly including a winding positive foil (11 – Figure 1), a winding negative foil (14 – Figure 1) and two winding insulating separators (13, 16 – Figure 1, col.4 l.46, col.4 l.56) ;
a conductive assembly (1 – Figure 1, col.5 l.20) including a first conductive pin (6 – Figure 1, col.4 l.36) electrically contacting the winding positive foil (11 – Figure 1, col.4 l.43) and a second conductive pin (7 – Figure 1, col.4 l.36) electrically contacting the winding negative foil (14 – Figure 1, col.4 l.52); and 
wherein one of the two winding insulating separators (13 – Figure 1) is disposed between the winding positive foil and the winding negative foil, and one of the winding positive foil and the winding negative foil is disposed between the two winding insulating separators (13, 16 – Figure 1);
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the winding body as described by Oyama to provide for a device of desired capacitance. 
Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).

In re claim 5, Youbau discloses a winding capacitor package structure, comprising: 
a winding assembly (2 – Figure 1, Brief Description of the Drawings ¶4); 
a package assembly for completely enclosing the winding assembly (Figure 1), wherein the package assembly includes a casing structure (1 – Figure 1, Brief Description of the Drawings ¶4) and a filling body (4, 5 – Figure 1, Brief Description of the Drawings ¶4), the casing structure includes an accommodating space for receiving the winding assembly (Figure 1), and the filling body is received inside the accommodating space for completely enveloping the winding assembly (2 – Figure 1); 
a conductive assembly including a first conductive pin (left 3 – Figure 1, Brief Description of the Drawings ¶4) electrically contacting the assembly and a second conductive pin (right 3 - Brief Description of the Drawings ¶4) electrically contacting the assembly (Figure 1); and 
a bottom carrier frame (6 – Figure 1, Brief Description of the Drawings ¶4) disposed on a bottom portion of the casing structure so as to protect the filling body (4, 5 – Figure 1) and match with the casing structure (1 – Figure 1); 
109P000950US21wherein the filling body includes a plurality of layered structures (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence, each of the layered structures is connected between the winding assembly and the casing structure (Figure 1);
wherein the casing structure includes a main casing (1 – Figure 1) for enclosing the filling body.
Youbau does not explicitly disclose a capacitor assembly including a winding positive foil, a winding negative foil;
a conductive assembly including a first conductive pin electrically contacting the winding positive foil and a second conductive pin electrically contacting the winding negative foil; and 

a conductive assembly (1 – Figure 1, col.5 l.20) including a first conductive pin (6 – Figure 1, col.4 l.36) electrically contacting the winding positive foil (11 – Figure 1, col.4 l.43) and a second conductive pin (7 – Figure 1, col.4 l.36) electrically contacting the winding negative foil (14 – Figure 1, col.4 l.52).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the winding body as described by Oyama to provide for a device of desired capacitance. 
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 
Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).
.

Claims 2, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Yamin et al. (CN110428971A) and in further view of Yutaka et al. (JP4356302B2) and in further view of Takeoka et al. (US Publication 2020/0118762).


    PNG
    media_image2.png
    340
    343
    media_image2.png
    Greyscale

Figure 10 of Yutaka with Examiner’s Comments (Figure 10EC)
In re claim 2, Youbau in view of Oyama and in further view of Yamin discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1)disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and 
Youbau does not disclose wherein the winding assembly is completely enclosed by an enclosed moisture barrier layer, 
and a first junction between the winding assembly and the first conductive pin and a second junction between the winding assembly and the second conductive pin are covered by the enclosed moisture barrier layer; 
Yutaka discloses the assembly (3 – Figure 10, ¶18) is completely enclosed by an enclosed moisture barrier layer (11 – Figure 10, ¶62), 
and a first junction between the winding assembly (3 – Figure 10) and the first conductive pin (1a – Figure 10, ¶62) and a second junction between the winding assembly and the second conductive pin (1b – Figure 10, ¶62) are covered by the enclosed moisture barrier layer (Figure 10); 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).

In re claim 3, Youbau in view of Oyama and in further view of Yamin discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1) disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; 
wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer (Figure 1, Brief Description of the Drawings ¶4); 
Youbau does not disclose wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer.
Yutaka discloses the assembly (3 – Figure 10EC) wherein a part of the first conductive pin (1a – Figure 10EC)  is surrounded by a first moisture barrier layer (P1 – Figure 10EC), and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer (Figure 10EC); 

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 
In re claim 6, Youbau in view of Oyama and in further view of Yamin discloses the winding capacitor package structure according to claim 5, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1)disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different 
Youbau does not disclose wherein the winding assembly is completely enclosed by an enclosed moisture barrier layer, 
and a first junction between the winding assembly and the first conductive pin and a second junction between the winding assembly and the second conductive pin are covered by the enclosed moisture barrier layer; 
Yutaka discloses the assembly (3 – Figure 10, ¶18) is completely enclosed by an enclosed moisture barrier layer (11 – Figure 10, ¶62), 
and a first junction between the winding assembly (3 – Figure 10) and the first conductive pin (1a – Figure 10, ¶62) and a second junction between the winding assembly and the second conductive pin (1b – Figure 10, ¶62) are covered by the enclosed moisture barrier layer (Figure 10); 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 
In re claim 7, Youbau in view of Oyama and in further view of Yamin discloses the winding capacitor package structure according to claim 5, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1) disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; 
wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer (Figure 1, Brief Description of the Drawings ¶4); 
Youbau does not disclose wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer.
Yutaka discloses the assembly (3 – Figure 10EC) wherein a part of the first conductive pin (1a – Figure 10EC)  is surrounded by a first moisture barrier layer (P1 – Figure 10EC), and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer (Figure 10EC); 
wherein a part of the second conductive pin (1b – Figure 10EC) is surrounded by a second moisture barrier layer (P2 – Figure 10EC), and a second junction between the winding 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Yamin et al. (CN110428971A) and in further view of Stockman (US Publication 2011/0228446).
In re claim 4, Youbau in view of Oyama and in further view of Yamin discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the bottom carrier frame includes a covering portion (middle portion of 6 – Figure 1) for contacting and covering the filling body (L3 – Figure 1EC), and a matching portion (62 – Figure 1, Brief Description of the Drawings ¶4) for matching with the 109P000950US23casing structure (1 – Figure 1), wherein the bottom carrier frame includes at least two through holes (61 – Figure 2, Brief Description of the Drawings ¶5), 

Youbau does not disclose the matching portion is downwardly extended from an outer periphery of the covering portion in order to surround and contact the casing structure.
Stockman discloses a carrier frame (80 – Figure 3, ¶70) for an assembly (12 – Figure 3, ¶60) in which the outer periphery of the carrier frame has an additional component (86 – Figure 3, ¶70) that extends downwards outside the casing of the housing body (Figure 3, ¶70).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the peripheral rim as described by Stockman to better seal the device and increase moisture resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848